Citation Nr: 1015191	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  03-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his Spouse, his Son


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned at a May 2005 
travel Board hearing at the St. Petersburg, Florida, RO.  A 
transcript of the hearing is of record and has been reviewed.

The Board notes that the above issue was remanded by the 
Board in August 2005 and November 2006 for further 
evidentiary development.  As will be further explained below, 
this development having been achieved, the issue is now ready 
for appellate review.


FINDING OF FACT

Multiple sclerosis did not manifest in service or to a 
compensable degree within seven years thereafter and has not 
been shown to be causally or etiologically related to 
military service.

CONCLUSION OF LAW

Multiple sclerosis was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2001 and December 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The December 2006 letter 
provided this notice to the Veteran.  

The Board observes that the July 2001 letter was sent to the 
Veteran prior to the May 2002 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the December 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a July 2009 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

In August 2005 and November 2006, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
notes that the above stated issue was previously remanded in 
order for the RO to attempt to obtain copies of private 
treatment records dating 1969, 1970, and 1994, and any and 
all VA treatment records from the Tampa, Florida VAMC, 
according to the August 2005 Board Remand.  The August 2005 
remand also ordered for the Veteran to have an examination 
addressing the etiology of his multiple sclerosis after 
receipt of the aforementioned treatment records.  The 
November 2006 Board Remand requested that the RO obtain 
copies of the Veteran's Social Security Administration 
records, and again, any and all Tampa, Florida VAMC treatment 
records.  It was again requested that subsequent to obtaining 
the requested records, the Veteran was to be afforded a VA 
examination to determine the etiology of the Veteran's 
multiple sclerosis.  The Board notes that the SSA records, 
Tampa, Florida VAMC records and the private treatment records 
still in existence were obtained.  Additionally, an 
examination was afforded following both remands.  The 
requested records having been obtained and requested 
examinations having been afforded, the issue now returns to 
the Board for appellate review.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Multiple VA opinions, with respect to 
the issue on appeal, have been obtained in March 2006 and May 
2009 compensation and pension examinations (C&P) to include 
the April 2006 and March 2007 addendums.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  The Board notes that the initial March 2006 C&P 
examiner did not have access to the c-file, however, the c-
file was subsequently provided to the examiner and the 
examiner provided both the April 2006 and March 2007 
addendums to clarify his reasoning based on a complete review 
of the record.  In this regard the examiners for both the 
March 2006 and May 2009 C&P examinations considered all of 
the pertinent evidence of record, to include an in-service 
record dated December 1967 regarding an episode of heat 
exhaustion; a May 2001 letter from the Veteran's treating 
neurologist providing a positive nexus opinion, a 1987 report 
of a motor vehicle accident that included a detailed 
neuromuscular evaluation; and the statements of the Veteran, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
August 2005 and November 2006 remand directives.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

Where a Veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for multiple 
sclerosis.  As will be further explained below, there is no 
evidence that the Veteran was diagnosed with multiple 
sclerosis while on active duty or within 7 years of 
separation, and the most probative medical evidence does not 
show that it is causally or etiologically related to his 
military service.



Initially, the Board notes that the Veteran is currently 
diagnosed with multiple sclerosis and therefore has a current 
disability as required under 38 C.F.R. 
§ 3.303.  In this regard, the Board notes that in an October 
2002 statement, the Veteran stated that he was diagnosed with 
multiple sclerosis in May 2000.  See Statement by Veteran 
dated October 2002.  The contemporaneous medical records 
indicate that the Veteran was indeed diagnosed in May 2000.  
There is no evidence of record that contends that the Veteran 
was diagnosed with multiple sclerosis prior to May 2000.

In addition, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
multiple sclerosis.  In this regard the Veteran's July 1965 
enlistment examination, July 1966 replacement examination, 
and April 1969 exit examination all reveal that the Veteran's 
neurological functions are listed as normal.  The Veteran 
sought medical care for various conditions while in service, 
but there is no mention of a diagnosis of multiple sclerosis.

The Veteran was afforded a VA examination in relation to his 
claim in March 2006.  At that examination, the examiner 
diagnosed probable multiple sclerosis, nonprogressive, but 
declined to comment further because he was unable to review 
the Veteran's medical records.  In an April 2006 addendum, 
the examiner concluded that it was less likely than not that 
the Veteran's current multiple sclerosis was caused by or 
related to Veteran's active duty service and also less likely 
than not that the Veteran's multiple sclerosis was clinically 
manifested within 7 years of the Veteran's discharge from 
active service.  The examiner provided this opinion after 
reviewing the Veteran's service treatment records which 
indicated that the Veteran had suffered from a variety of 
symptoms after a long 12-mile hike including a headache, 
weakness, tightness in his chest, and dizziness.  The Veteran 
was diagnosed with heat exhaustion or a viral illness, 
influenza type.  The examiner further noted that the 
remainder of the in-service records only indicate treatment 
for various nonspecific aches and pains and common GI upsets.  

This same VA examiner offered a second addendum to the 
original examination report in March 2007.  In the second 
addendum, the examiner again opined that it was less likely 
than not that the Veteran's multiple sclerosis was caused by, 
a result of, or manifest within 7 years of the Veteran's 
active duty service.  The examiner cites several reasons for 
his opinion including that the Veteran was in a motor vehicle 
accident in 1987 which resulted in neurological testing and 
reports associated with that testing do not indicate that the 
Veteran suffered from any neurological symptomatology prior 
to 1987.

In May 2009, the Veteran was afforded another VA examination.  
The VA examiner reviewed the Veteran's file and opined that 
the Veteran's multiple sclerosis is not related to the 
Veteran's active duty service.  The reviewer determined this 
after noting that early symptoms of multiple sclerosis 
including tingling, numbness, loss of balance, weakness in 
one or more limbs, blurred or double vision, slurred speech, 
sudden onset of paralysis, and lack of coordination, did not 
appear in the record during the Veteran's active duty service 
or 7 years following discharge.

The Board acknowledges the May 2001 letter from the Veteran's 
treating VA neurologist which states that the Veteran was 
definitively diagnosed with multiple sclerosis in May 2000 
that exhibits various symptomatology including dizziness, 
lower extremity weakness, problems with balance, and 
abnormalities on neuro-imaging that are consistent with 
multiple sclerosis.  The doctor further states that the 
symptoms of bilateral leg cramping and pain, double vision, 
and cognitive decline, that the Veteran experienced in 
service, are all symptoms of multiple sclerosis and multiple 
sclerosis typically affects people in their younger years.  
As such the doctor opines that the Veteran's condition may 
have started during his military service as his symptoms were 
consistent with multiple sclerosis, however there was no 
neurological history or examination conducted at the time.

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that 'it is possible' and 'it is 
within the realm of medical possibility' too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word 'could not rule out' was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as 'could have been' is not sufficient to reopen a 
claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 'may 
or may not' is speculative and insufficient to support an 
award of service connection for the cause of death); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran 'may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis' was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was 'too general and 
inconclusive' to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  Again, 
the Board acknowledges the May 2001 letter from the Veteran's 
treating VA neurologist, however given the doctor's use of 
the word "may," the Board finds that the opinion is 
speculative at best.  Therefore, the Board finds the May 2001 
letter from the Veteran's treating VA neurologist to be of 
little probative value.  

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  For the reasons discussed above, the Board finds 
the contemporary medical evidence, and the opinions of the 
March 2006 and May 2009 VA examiners, to be more probative.  
Based on the fact, as noted above, that the Veteran's 
treating VA neurologist's opinion is speculative and does not 
correspond with the medical evidence of record.  
Notwithstanding his contention that the Veteran was suffering 
from symptomatology consistent with multiple sclerosis while 
in service, even he notes that a definitive diagnosis was not 
made until May 2000, approximately 30 years after his 
separation from service.  As such, the Veteran's treating VA 
neurologist's opinion is simply not persuasive.

As noted above, if there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, the Board 
notes that the Veteran did not seek treatment for multiple 
sclerosis immediately following his separation from service 
or for many decades thereafter.  The Veteran contends that he 
was treated for various ailments that now he knows were 
symptoms of his multiple sclerosis, but the Board notes that 
neurological testing done in conjunction with injuries the 
Veteran suffered in a motor vehicle accident, in 1987, did 
not indicate that the Veteran suffered from any neurological 
complications prior to 1987.  Even giving the benefit of the 
doubt to the Veteran as to the onset of his multiple 
sclerosis, 1987 is 18 years after his separation from 
service, far exceeding the 7 year presumption.  Therefore, 
the Board finds that multiple sclerosis did not manifest in 
service or within seven years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of multiple 
sclerosis, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses 'negative evidence' which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
multiple sclerosis is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, 
the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 
Vet. App. 427, 433 (2006).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has submitted lay statements from family members, 
friends and fellow servicemembers describing their 
observations of his various medical complaints over the 
years.  However, despite the Veteran's claims that he has 
experienced the same symptomatology since service, the 
medical evidence of record contradicts his contentions.  
There are multiple medical reports of record for the 
intervening years between the Veteran's separation from 
service and his May 2000 diagnosis of multiple sclerosis.  
When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because 
there is no corroborating contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  The Board further acknowledges that with regard to 
continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and the Veteran is 
competent to observe pain during and post service and that 
observation need not be recorded.  However, while the Veteran 
is competent to provide continuity of symptomatology, as 
noted above, it is also necessary to show that the Veteran is 
credible in his assertions.  In this instance it is not the 
absence of contemporaneous medical evidence that is at issue, 
rather, it is the abundance of medical evidence that fails to 
note the Veteran's claimed disorder that serves as evidence 
of a lack of credibility.

The Board recognizes the appellant's sincere belief that, in 
hindsight, many of the symptoms he experienced over the years 
were part of the multiple sclerosis, even though it was not 
diagnosed until May 2000.  Again, he does not possess the 
medical knowledge needed to render a probative opinion on 
this matter.  The fact is that multiple sclerosis was not 
diagnosed until more than 30 years after separation from 
service, that the service medical records show no relevant 
complaints, and the more persuasive medical evidence 
indicates that his multiple sclerosis began after the 
presumptive period.

Since the greater weight of the evidence, and the most 
probative evidence, indicates that the appellant did not 
develop multiple sclerosis during service, within the seven 
year presumptive period, or as a result of any other incident 
of service, service connection for multiple sclerosis is not 
warranted on either a direct or presumptive basis.  For the 
reasons given above, the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is therefore not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


